Appellant has filed a motion to transfer this cause to Court en Banc on the ground that "a Federal question is involved," citing Section 4 of the Amendment of 1890 of Article VI of the Constitution of Missouri, which is as follows:
"When the judges of a division are equally divided in opinion in a cause, or when a judge of a division dissents from the opinion therein, or when a Federal question is involved, the cause, on the application of the losing party, shall be transferred to the court for its decision; or, when a division in which a cause is pending shall so order, the cause shall be transferred to the court for its decision."
The obvious purpose of transferring a cause from a division to the Court en Banc for its decision is to obtain the judgment of the entire court on the matter presented for decision. Where the judges of a division are equally divided in opinion such transfer is necessary to reach a decision. Where one judge of a division dissents from the opinion therein the matter presented for decision when so questioned is presumably deemed to justify the consideration of the Court en Banc. Likewise, when a Federal question is involved the matter for decision is presumably deemed to be of such importance that it may be heard by the entire court. Cases arising under the Constitution of the United States, acts of Congress, or treaties, and involving their interpretation and application, and of which jurisdiction is given to the Federal courts, are commonly described by the legal profession as cases involving a "Federal question." [Black's Law Dictionary; In re Sievers, 91 F. 366, 372; Williams v. Bruffy, 102 U.S. 248, 20 L. Ed. 135.] If the above reference to a Federal question had occurred without synonymous or qualifying terms in Article VI of the Constitution as originally adopted, it might be given this broad interpretation. However, appearing as it does in an amendment to Article VI and adopted some fifteen years thereafter we think the words "when a federal question is involved" should be interpreted according to the standard originally indicated and still set forth in Article VI. Section 12 of that article fixes our jurisdiction, and the only Federal questions there mentioned are those "involving the construction of the Constitution of the United States," or where "the validity of a treaty or statute of or authority exercised under the United States is drawn in question." When the article was amended as above it seems reasonable *Page 1021 
to assume that the same kind of a Federal question was meant as had previously been defined in the article and such as is in itself jurisdictional rather than merely incidental to a cause of action brought here on other jurisdictional grounds.
The only Federal question in this case grows out of the fact that the alleged cause of action rests on the Federal Employers' Liability Act. Neither the validity of the act, nor "authority exercised under the United States" is drawn in question. It follows that the motion should be and the same is hereby overruled. All concur.